PER CURIAM.
Priori was convicted of making counterfeit coins and molds therefor. The brief of his counsel upon this review is chiefly taken up with a discussion of the evidence, under the claim that there should have been a directed verdict. Upon a review of the record, we think there was substantial evidence to go to the jury. There was a sharp issue of credibility between Priori and his accuser, Torri. The jury saw them both and believed Torri. We cannot review such an issue.
Aside from some points not requiring men-. tion, the further assignments of error are two: First, that defendant was not permit*576ted to show the extent of Ms quarrel with Torri; and, second, that defendant was not permitted to impeach Torri in a material matter.
As to the first: It was clearly shown that there had been-a quarrel between Torri and Priori and that very likely Torri bore a grudge; in such a case, the extent to wMch the details of the antagonism may be shown, is discretionary; the discretion was not abused.
As to the second: We tMnk the question asked and refused was only permissible by way of collateral impeachment of Torri, and that the necessary foundation for such an impeacMng question had not b$en laid. The former questions relied upon for that purpose failed to identify sufficiently the statement which Torri had denied making, and which it was desired to show he had made. The detailed reasons leading to our conclusions in these two matters are not necessary to be stated.
We observe that the sentence is to imprisonment in the Atlanta peMtentiary “at hard labor.” If this last clause was unauthorized by law, as it seemingly was (Criminal Code, § 338 [Comp. St. § 10512]), it should be stricken out, and the sentence amended accordingly. It is so ordered. Gardes v. U. S. (C. C. A. 5) 87 F. 172, 183, 30 C. C. A. 596.
The judgment and sentence, so modified, are affirmed.